FILED
                            NOT FOR PUBLICATION                                JUN 04 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PETER T. HARRELL,                                  No. 09-35992

              Plaintiff - Appellant,               D.C. No. 1:08-cv-03037-CL

  v.
                                                   MEMORANDUM *
SOUTHERN OREGON UNIVERSITY; et
al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                     Owen M. Panner, District Judge, Presiding

                              Submitted May 25, 2010 **
                               San Francisco, California

Before: CANBY, THOMAS and W. FLETCHER, Circuit Judges.

       Plaintiff-appellant Peter T. Harrell appeals pro se the district court's denial

of his request for preliminary injunctive relief against defendants-appellees in

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
connection with appellant's complaint for civil rights violations, pursuant to 42

U.S.C. § 1983. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.

      We express no view on the merits of the complaint. Our sole inquiry is

whether the district court abused its discretion in denying preliminary injunctive

relief. The Lands Council v. McNair, 537 F.3d 981, 986 (9th Cir. 2008); see

Winter v. Natural Resources Defense Council, --- U.S. ----, ----, 129 S. Ct. 365,

374, 172 L. Ed.2d 249 (2008) (listing factors for district court to consider); Sports

Form, Inc., 686 F.2d 750, 752-53 (9th Cir. 1982) (explaining limited scope of

review). We conclude the district court did not abuse its discretion. Accordingly,

we affirm the district court's order denying the preliminary injunction.

      AFFIRMED.